DETAILED ACTION
Claims 1-15 and 17-21 are pending in the Instant Application. 
Claims 1-5, 8-12, 15, 17-18 and 21 are rejected (Final Rejection). 
Claims 6, 7, 13, 14, 19 and 20 are object to. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1, and  9 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Basham et al. (“Basham”), United States Patent Application Publication No. 2017/0091233.

As per claim 1, Basham discloses a method comprising:  5receiving, by a container image storage system executing on one or more processor devices, a container image comprising a plurality of objects ([0055] wherein a container is described as consisting of objects, [0072] wherein the docker container image is described); for ([0063] wherein detecting a minimum number of copies requires the counting of that object); determining a number of copies of the object to be stored in a storage based on the reference count ([0087] wherein a count of the number of an object is described); and causing the number of copies of the object to be stored in the storage ([0063] wherein the minimum number of objects must be stored by the system).  

As per claim 9, Basham discloses a system comprising: one or more memories ([0006]); and one or more processor devices ([0006]) coupled to the one or more memories to perform the method of claim 1 and is rejected for the same rationale and reasoning. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 2, 3, 10, 11, 15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basham in view of Basham in further view of MUNISWAMY-REDDY et al. (“Reddy”), United States patent Application Publication No. 2014/0279905. 

As per claim 2,  Basham discloses the method of claim 1, wherein the storage is organized via a plurality of buckets ([0055] wherein the bucket is recognized as the container, and there are a plurality of container storage locations), each bucket configured to store one or more objects of the plurality of objects ([0055] wherein a container/bucket can store a plurality of objects), and  20wherein causing the number of copies of the object to be stored in the storage further comprises causing each copy of the number of copies of the object to be stored in a different bucket in the storage ([0070] wherein the object must be stored in triplicate, in three different physical media containers), but does not disclose each bucket having access constraints based on a predetermined number of accesses of the bucket over a predetermined period of time. However, Reddy teaches each bucket having access constraints based on a predetermined number of accesses of the bucket over a predetermined period of time ([0046] wherein 100 tokens per second is the access limit to the bucket). 
Both Basham and Reddy both describe data that is distributed. One could use the access limits in Reddy with the bucket containers in Basham to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing objects from image containers in Basham with the access constraints in Reddy to balance the systems load among the buckets.  

As per claim 3, note the rejection of claim 2 where Basham and Reddy are combined. The combination teaches the method of claim 2. Basham further discloses 25for each ([0055] wherein a list where each object is stored is described and each location stores the objects stored there, i.e. a bucket identifier list, that shows where each object is stored).  

As per claim 10, claim 10 is a system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is a system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 15, Basham discloses a computer program product stored on a non-transitory computer- readable storage medium and including instructions configured to cause one or more processor devices to: 
receive, by a container image storage system executing on the one or more processor devices, a container image comprising a plurality of objects ([0055] wherein a container is described as consisting of objects, [0072] wherein the docker container image is described); for each object: determine a reference count indicative of how many different container images stored in the container image storage system include the object ([0063] wherein detecting a minimum number of copies requires the counting of that object); determine a number of copies of the object to be stored in a storage based on the reference count ([0087] wherein a count of the number of an object is described), and cause each copy of the number of copies of the object to  ([0070] wherein the object must be stored in triplicate, in three different physical media containers), but does not disclose wherein the storage is organized via a plurality of buckets, each bucket having access constraints based on a predetermined number of accesses of the bucket over a predetermined period of time. However, Reddy teaches wherein the storage is organized via a plurality of buckets, each bucket having access constraints based on a predetermined number of accesses of the bucket over a predetermined period of time ([0046] wherein 100 tokens per second is the access limit to the bucket). 
Both Basham and Reddy both describe data that is distributed. One could use the access limits in Reddy with the bucket containers in Basham to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing objects from image containers in Basham with the access constraints in Reddy to balance the systems load among the buckets.  

As per claim 17, claim 17 is a computer program product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 21, Basham discloses the system of claim 9 wherein the storage is organized via a plurality of buckets, and wherein the one or more processors are further to: cause the number of copies of the object to be stored in different buckets of the plurality of buckets ([0070] wherein the object must be stored in triplicate, in three different physical media containers); but does not disclose subsequently receive a ([0054] wherein a read/write request received after an object has been stored); determine a set of buckets of the plurality of buckets in which a copy of the object has been stored ([0054] wherein replicas are determined); determine that a particular bucket in the set of buckets has reached an access constraint associated with the particular bucket and cannot currently be accessed ([0054] wherein tokens are used to determine which buckets have reached a particular access constraint); obtain the object from a bucket in the set of buckets other than the particular bucket; and return the object ([0054] wherein the action is performed based on the bucket constraints i.e. the object is returned).
Both Basham and Reddy both describe data that is distributed. One could use the access limits in Reddy with the bucket containers in Basham to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing objects from image containers in Basham with the access constraints in Reddy to balance the systems load among the buckets.  

Claims 4, 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basham in view of Reddy in further view of Lin et al. (“Lin”), United States Patent Application Publication No. 2008/017767. 

As per claim 4, note the rejection of claim 2 where Basham and Reddy are combined. The combination teaches the method of claim 2, but does not disclose for a first object of the plurality of objects: determining that a number N copies of the first object are to be stored in the storage based on the reference count, the number N being 5greater than 1; determining that a number N-1 copies of the first object were previously stored in the number N-1 different buckets in the storage; storing an additional copy in an Nth different bucket; and adding a bucket identifier that identifies the Nth different bucket to 10an end of a list of bucket identifiers that identifies each bucket of the N different buckets.  However, Lin teaches for a first object of the plurality of objects: determining that a number N copies of the first object are to be stored in the storage based on the reference count, the number N being 5greater than 1 ([0065] wherein the number of replicas (N copies) is determined for a first object (file), and it is based by the number of objects stored in each of the buckets(nodes)); determining that a number N-1 copies of the first object were previously stored in the number N-1 different buckets in the storage ([0065] wherein the number of copies stored in the different buckets (nodes) is determined by looking at the index); 
storing an additional copy in an Nth different bucket ([0065] wherein the additional copies are determined and stored to the nodes) ; and adding a bucket identifier that identifies the Nth different bucket to 10an end of a list of bucket identifiers that identifies ([0065] wherein the buckets (nodes) are stored in the list (index) ). 
Both Basham and Lin determine the number of required copies. One could apply the method of adding copies in Lin with the objects from Basham to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of distributing objects from image containers in Basham and Reddy with the object distribution system in Lin in order to be flexible and handle changing system requirements and access. 

As per claim 5, note the rejection of claim 4 where Basham, Reddy and Lin are combined. The combination teaches the method of claim 4. Lin further teaches wherein determining that the number N copies of the first object are to be stored in the storage based on the reference count, N 15being greater than 1 comprises determining that the number N copies of the first object are to be stored in the storage based on the reference count ([0065] wherein the number of copies stored in the different buckets (nodes) is determined by looking at the index) and a logarithmic function ([0070] wherein search latency is used to determine the number and location of copies and it uses a logarithmic function).  

As per claim 12, claim 12 is a system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 


. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basham in view of Armangau et al. (“Armangau”), United States Patent Application Publication No. 2006/0294163. 

As per claim 8, Basham discloses the method of claim 1, but does not disclose wherein the container image storage system comprises a container registry configured to maintain container image information that identifies a reference to each object of each container image 15stored in the container image storage system, and a content addressable storage system configured to determine a reference count indicative of how many different container images stored in the container image storage system include the object; and wherein: the content addressable storage system determines the reference count 20indicative of how many different container images stored in the container image storage system include the object; the container registry determines the number of copies of the object to be stored in the storage based on the reference count; and the content addressable storage system causes the number of copies of 25the object to be stored in the storage at the direction of the container registry.  However, Armangau teaches wherein the container storage system comprises a container registry configured to maintain container information that identifies a reference to each object of each container 15stored in the container storage system ([0065] wherein a container index file identifies the (object) content unit by its content address and indicates in which container file the object is stored), and a content addressable storage system configured to determine a reference count indicative of how many different containers stored in the container storage system include the object ([0100] wherein a reference count is maintained); and wherein: the content addressable storage system determines the reference count 20indicative of how many different container stored in the container storage system include the object ([0100] wherein the reference count is determined); the container registry determines the number of copies of the object to be stored in the storage based on the reference count ([0100] wherein only one copy is stored); and the content addressable storage system causes the number of copies of 25the object to be stored in the storage at the direction of the container registry ([0100] wherein based on the reference count, only one copy or no copies are stored). 
Both Basham and Armangau determine the number of copies of an object. One could use the system for maintaining count in Armangau with the method of distributing objects from image containers in Basham with the count system in Armangau in order to be able to constantly maintain the objects and avoid having to count the number and use resources. 

Allowable Subject Matter
Claims 6, 7, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. 
Applicant states in REMARKS, page 11, that “Basham appears to disclose the existence of containers, and the separate unrelated existence of objects. Nowhere does Basham disclose "a container image comprising a plurality of objects," as recited in Applicant's claim 1.” However, Applicant’s own specification recites:
“[0019] The term "container image" as used herein refers to a software 15 package generated by a containerization technology, such as, by way of non- limiting example, a Docker container technology, a Kubernetes container technology, a CoreOS (Rocket) container technology, a Tectonic container technology, and the like, which contains a plurality of layers and from which a runtime container can be initiated.”

The Basham reference states “the storlet may be packaged in a docker container.” Since Applicant describes using a Docker container for the container image, and the Basham reference discloses using the Docker container, then the prior art teaches the limitations “a container image comprising a plurality of objects.”  
	Applicant goes on to state in REMARKS, page 11, that “Nowhere does paragraph 0055 of Basham disclose that a "container is described as consisting of objects," as asserted by the Patent Office. As discussed above, Basham appears to disclose objects as being different from containers.” Paragraph [0055] of Basham recites:
“an object is comprised of data and metadata associated with the data.  Each object may be stored with one or more other objects within a container storage location, and each container storage location may be stored with one or more other container storage locations within an account storage location.”


	 Applicant goes on to state in REMARKS, page 12, that, “Nowhere does Basham teach or suggest to determine how many container images include an object.” Paragraph [0063] of Basham describes wherein the audit policy describes monitoring the valid number of copies of an object stored in the storage system. Paragraph [0087] describes performing an audit and storing the results. This would indicate that the system would perform a count of the objects in the storage system to ensure compliance with a requirement, such as storing a minimum number of copies of the objects. Paragraph [0070] describes each object being stored in triplicate across three different media or sites. Paragraph [0055] describes containers as being at different storage locations. This would indicate that the object is stored in three different locations/containers. Since those objects are stored in container images as described in [0055] and [0070], then that count would be the number of image containers that store the object. Therefore, the Basham reference stores these limitations. 
	The prior art as shown above properly teach the claimed limitations. Therefore, Basham discloses each of the three limitations described by the Applicant as missing. 
Basham teaches a container image composed of a plurality of objects because Basham teaches a Docker container, which is explicitly described by the Applicant as an image container and [0055] which states, “Each object may be stored with one or more other objects within a container storage location.” Since Bash teaches a Docker container (image container) storing multiple objects, then the image container is composed of a plurality of objects. 
The Basham reference teaches how many different container images include the respective object since the Basham reference audits the system and counts the number of objects are stored to verify that objects are stored in triplet (as described in [0070]) at three different physical locations. Physical locations are described as image containers in [0055]. 
As described in part 2, the Basham reference discloses to “determine a number of copies of the object to be stored in a storage" by performing the audit as described above. 
For the above reasons, the Basham disclose the limitations of claim 1 and 9. The combination of Basham and Reddy teach the limitations of claim 15 as described above.  All other REMARKS rely on the arguments above and the same rationale and reasoning applies. Applicant is encouraged to amend the claims to clarify the claims over the prior art on record. If questions remain, please contact the Examiner for an interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158